Citation Nr: 1630836	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to a compensable schedular rating for erectile dysfunction.  



REPRESENTATION

Veteran represented by:  Andrew L. Wener, Attorney at Law



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to September 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, and assigned a 0 percent rating, effective in March 2012.  The Veteran appealed the rating assignment.  [He had also initiated an appeal of another determination of the RO in the April 2012 rating decision, which granted special monthly compensation (SMC) on account of loss of use of a creative organ (under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)), but not perfect his appeal to the Board by filing a substantive appeal on that issue after receipt of a statement of the case (SOC) on the matter in June 2014.  Therefore, the SMC issue is not in appellate status for the Board's consideration. ]  The issue is characterized as stated to reflect that the has been awarded SMC for the erectile dysfunction.

The Board notes that six additional issues are on appeal, namely, service connection for hypertension, prostate cancer, lumbar stenosis, and posttraumatic stress disorder; and entitlement to a rating in excess of 10 percent for diabetes mellitus and to a compensable rating for bilateral hearing loss.  In his substantive appeal to perfect those issues to the Board for appellate consideration, the Veteran requested a hearing at the RO before a Veterans Law Judge (Travel Board hearing).  As noted in letters in February 2016 and May 2016, VA informed the Veteran that he has been placed on a list of individuals desiring a Travel Board hearing, and that he would be notified when a time and place becomes available for the hearing.  If the Veteran desires a more expedient hearing, he may wish to request a live videoconference hearing with a Veterans Law Judge in lieu of a Travel Board hearing.  





FINDING OF FACT

Since the effective date of service connection, the Veteran's erectile dysfunction is shown to have been manifested by loss of erectile power, but not by deformity of the penis or any other functional limitation.


CONCLUSION OF LAW

A compensable rating for erectile dysfunction (other than by virtue of an award of SMC) is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.31, 4.115b, Diagnostic Code (Code) 7522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. §  5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the claim for a compensable rating for erectile dysfunction, where, as here, service connection has been granted and an initial disability rating has been assigned, statutory notice under 38 U.S.C.A. § 5103(a) and regulatory notice under 38 C.F.R. § 3.159(b)(1) have been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any case, an SOC issued in June 2014 properly provided notice on the downstream issue of an increased initial rating, and the Veteran has had ample opportunity to respond. 

As to VA's duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran was afforded opportunity to testify at a hearing before a Veterans Law Judge, but he declined a personal hearing with regard to the present appeal.  The RO obtained the Veteran's service treatment records and VA treatment records; the Veteran has not identified any other records pertinent to the issue on appeal that remain outstanding.  The Veteran was afforded a VA compensation examination in connection with the claim in April 2012.  The examination report notes the Veteran's medical history and pertinent clinical findings sufficient to evaluate the condition of erectile dysfunction under governing rating criteria, and is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is nothing in the record suggesting a material change in the Veteran's erectile dysfunction after the April 2012 VA examination so as to warrant a reexamination.  38 C.F.R. § 3.327(a).  Thus, VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

With the initial rating assigned with a grant of service connection, separate "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's erectile dysfunction has been rated 0 percent, ever since service connection was established effective in March 2012.  As a complication of the service-connected diabetes mellitus, which itself is currently rated 10 percent under 38 C.F.R. § 4.119, Code 7913, erectile dysfunction is encompassed by the rating for diabetes; it is not a separately ratable disability unless it warrants a compensable rating.  The Veteran has also been awarded SMC on account of loss of use of a creative organ under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a), effective in March 2012. 

Beyond being compensated by the award of SMC, erectile dysfunction may be rated under Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

An October 2011 rating decision granted service connection for diabetes mellitus associated with exposure to Agent Orange, based in part on a VA examination in June 2011 wherein the Veteran received a diagnosis of diabetes mellitus.  On that examination, it was noted that he did not have erectile dysfunction.  In a statement received in March 2012, he indicated that he was filing a claim of service connection for erectile dysfunction secondary to his service-connected diabetes mellitus.  In April 2012, he underwent a VA examination in relation to the male reproduction system.  On that examination, the Veteran reported that he developed erection issues in 2011 but had not received any treatment for the condition.  Genital examination revealed that his penis was normal; the examiner did not find any penile abnormality such as loss/removal of half or more of the penis, loss/removal of glans penis, or penis deformity.  The diagnosis was erectile dysfunction.  The examiner concluded that the etiology of the erectile dysfunction was his diabetes.  

A review of other medical records in the record, such as VA outpatient records, found no indication (or suggestion) that the Veteran has penile deformity.  

The examination findings and the Veteran's statements do not indicate or even suggest that, at any time since service connection for erectile dysfunction was established in March 2012, the Veteran has had an obvious deformity of his penis.  Therefore, a compensable schedular rating for erectile dysfunction is not warranted.  See 38 C.F.R. §§ 4.31, 4.115b, Code 7522.  Moreover, there are no other diagnostic criteria under which the Veteran's erectile dysfunction would be more appropriately evaluated.  

The Board is cognizant of the Veteran's claims, as stated in July 2014, that he is unable to achieve an erection due to his service-connected disability and that he should be accorded appropriate compensation for his sexual dysfunction.  While his disability is evaluated as 0 percent (combined with the service-connected diabetes mellitus, which is itself compensable), ever since the effective date of service connection for erectile dysfunction in March 2012 the Veteran has been in receipt of SMC specifically for the loss of use of a creative organ.  Thus, he is in fact receiving monthly compensation for erectile dysfunction impairment, and additional compensation is not warranted unless there is evidence to show deformity of the penis with loss of erectile power, as articulated above.  

For the foregoing articulated reasons, from the effective date of service connection in March 2012, the preponderance of the evidence is against an initial compensable rating for erectile dysfunction.  In arriving at this conclusion, the Board has considered whether assignment of "staged ratings under Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) was appropriate.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved and the claim is denied.  38 C.F.R. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's disability level and the symptomatology of his erectile dysfunction to the Rating Schedule, the degree of disability manifested by his complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provides for a higher rating for more severe symptoms.  For example, the Veteran's loss of erectile power is a criterion within the Rating Schedule, which provides for a higher rating if such loss of power is accompanied by another manifestation (deformity of the penis).  In other words, the Veteran does not experience any symptomatology of this service-connected disability that is not already encompassed by the criteria for the schedular rating assigned.  In light of the foregoing, the Board finds that the assigned schedular rating for erectile dysfunction is adequate and that referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not required.





ORDER

The appeal seeking a compensable schedular rating for erectile dysfunction is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


